*209OPINION.
Trammel :
With reference to the amount of the deduction to be charged off on account of the wear, tear, and exhaustion of de-preciable assets, the statute provides that a reasonable deduction therefor may be taken. It is a question of fact in each particular case as to what is a reasonable deduction. All facts which affect the useful life of the property should be presented to the Board in order that it may determine the question. The taxpayer, however, has submitted no evidence which would enable the Board to reach a conclusion that the determination of the Commissioner was not correct.
On the question of the deduction claimed by the taxpayer on account of the expenditure incurred in installing fireproof doors and with respect to the expenditure of $10,890.81 in 1920 for painting and decorating certain rooms, no evidence was introduced by the taxpayer to show whether such expenditures were capital or current.
Upon the record, the Board can reach no other conclusion than that the determination of the Commissioner must be approved. It is true that a stipulation of facts was filed, but this sets out no facts upon which the Board could base a conclusion. Essential facts relating to and affecting the life of the property and whether the expenditures referred to were capital expenditures or ordinary and necessary expenses were not presented.
At the hearing the taxpayer’s representative offered to substantiate the allegations of the petition by ex parte affidavits and letters. *210On objection by the Solicitor, these were rejected by the Board, whereupon the representative asked for a further continuance in order that he might produce evidence on the points in issue. It appeared, however, that the representative of the taxpayer had appeared in this case on October 20, 1924, and at that time was not prepared to proceed with the trial on its merits because he was unable to introduce necessary evidence. At that time he was advised of the rules of the Board with respect to ex parte affidavits and with respect to the introduction of evidence generally. The case was restored to the calendar and subsequently set down for hearing on December 3, 1924, in order to give the taxpayer’s representative an opportunity to secure and introduce evidence. A further continuance was denied. While it is the desire of the Board to give taxpayers every opportunity to present all facts in connection with appeals, out of consideration for the public interest, it does not feel that taxpayers or their representatives should wholly disregard its rules and neglect, after being fully advised, to offer material evidence. The Board in this case gave the taxpayer ample opportunity to be heard.
In view of the foregoing it is the opinion of the Board that the determination of the Commissioner should be approved.